Name: Council Regulation (EEC) No 1294/79 of 25 June 1979 fixing the target prices and basic intervention prices for colza and rape seed and sunflower seed for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 79 Official Journal of the European Communities No L 162/ 13 COUNCIL REGULATION (EEC) No 1294/79 of 25 June 1979 fixing the target prices and basic intervention prices for colza and rape seed and sunflower seed for the 1979/80 marketing year and sunflower seed , the quality laid down for the 1978 /79 marketing year meets these requirements and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the target prices and the basic intervention prices for colza and rape seed and sunflower seed shall be as follows : ECU per 100 kg 36-41 35-36 39-66 38-50 (a) Colza and rape seed :  target price  basic intervention price (b) Sunflower seed :  target price  basic intervention price THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 562/78 (2 ), and in particular the third subparagraph of Article 22 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the target prices and basic interven ­ tion prices for colza and rape seed and sunflower seed are fixed , account should be taken of the objectives of the common agricultural policy and of the contribu ­ tion which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural Community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas application of these criteria entails fixing the target price and basic intervention price for colza and rape seed and for sunflower seed at a higher level than that adopted for the preceding marketing year ; Whereas the prices of colza and rape seed and sunflower seed must be fixed for specific standard qualities ; whereas the latter should be laid down in relation to the average qualities of the seeds harvested in the Community ; whereas, for colza and rape seed The basic intervention prices are valid in Genoa . Article 2 The prices referred to in Article 1 relate to seed in bulk of sound , fair and marketable quality : (a ) with an impurity content of 2 % and, for seed as such , humidity and oil contents of 9 % and 40 % respectively in the case of colza and rape seed ; (b) with an impurity content of 2 % and, for seed as such , humidity and oil contents of 10 % and 40 % respectively in the case of sunflower seed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (') OJ No 172, 30 . 9 . 1966, p . 302.5/66 . (2) OJ No L 185, 7 . 7 . 1978 , p. 1 . ( } ) OJ No C 93 , 9 . 4 . 1979, p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal).